Cause NO. _i
                                                                                                  /


 THE STATE OF TEXAS
          VS.                                                                       IN THE DISTRICT COURT
                                                                                    JP JUDICIAL DISTRICT
                                                                                    BEXAR COUNTY, TEXAS


                                 NOTICE OF APPEAL FROM NEGOTIATED PLEA

TO THE HONORABLE JUDGE OF SAID COURT:
 Come now j



     1. There was a trial in this cause
            C     )yes
                                                    C   )no                           o
                                                                                      -H
    and the trial was a
                                                                                                      3 1
                                                                                      —I




            (     ) jury trial
                                                    (   ) non-jury trial
    2. The trial commenced on the              day of
    , °ntoe          day of                                                                      _, ana°ended:
    J.   mere was a plea bargain agreement

                                                        )no

   4. The plea bargain agreement was followed by the Court
                                                   (    )no
   5. Defendant was sentenced on the /V            davof        r.;t
         sentence commenced on the on tEi-~ 11 W~                                                     .and
   6. A motion for New Trial was filed i
                                                        )no




            (A) the appeal is for ajurisdictional defect (explanation attached hereto);
          _ (B) the substance ofthe appeal was raised by written motion and ruled on before trial
                     (motion and ruling attached hereto);
          _ (C)     permission to appeal

           ( ) lias-been granted by trial court             ( ) has been denied by trial court
                                                            Respectfully submitted,




                                                                       "Defendant
        STATE OF TEXAS'
        vs



        SULLIVAN, UQ
        545777
        09/30/1975




    WOOD I,,, BERTRAM OLIVER
   310SSAINTM/-                                  7

   (210)482-9663
                                             r




                                             J
             se,eo,ed *o
                                                             The

   Case
                           Court
   485467                          Offense
                           CC2
  2015CR7177               D187                      -2 07
  2015CR2233               D187



                                                                    .i-"1




                                                                   Bi       -i




                                                                   ■■■: ^

37232


                  :12pm